Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 11, 15, and 18-20 are withdrawn, and claims 12-14 and 16-17 are amended.
Election/Restrictions
Claims 11, 15, and 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2022. Applicants arguments regarding the amended claims to depend from claim 1 are noted, those claims are being examined herein as pending from the elected invention of claims 1-10. Applicant’s election without traverse of invention I in the reply filed on 02/15/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10, 12-13, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the nozzle cover" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a heat exchanger” in line 2, this is double inclusion of the heat exchanger recited in claim 8 from which claim 12 depends. 
Claim 13 recites the limitation "the heat exchanger" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “a nozzle array” it is unclear if the “dispensing nozzle” of claim 1 is incorporated in this array of if this array is a separate array not including said dispensing nozzle. 
Claim 17 includes the limitation “a dew point temperature sensor” in lines 1-2, this is double inclusion as the dew point temperature sensor is claimed in claim 1 from which it depends. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5-8, 12, and 16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Morselli (U.S. 2008/0264452).
With respect to claim 1, Morselli discloses a system for mitigating evaporation and condensation on a dispensing nozzle (11) used in a system for dispensing fluids (abstract) (paragraph 0047, to prevent dew point is understood as to cover “for mitigating evaporation and condensation”), comprising: a dispensing nozzle (11); a nozzle block (figure 2, the bock of 12 on which 11 is formed thereon) disposed in contact with the nozzle (figure 1); a temperature controller (paragraph 0021 and 0044, #29) engaged with the nozzle block (paragraph 0042-0044, as it regulates the temperature of the system shown in figure 2), the temperature controller adjusting the temperature of the nozzle block based at least on a dew point temperature of ambient air (paragraph 0047, abstract, as the temperature and humidity control allows for the prevention of the dew point); at least one of the following sensors: a temperature sensor (paragraph 0020-0021) that detects the temperature of the ambient air (paragraph 0020, around the respective conditioning zone understood as the ambient air); a humidity sensor that detects the humidity of the ambient air (paragraph 0020); and a dew point temperature sensor that detects the dew point temperature of the ambient air; and a system controller that receive readings from the sensor(s) and adjust the controls the temperature controller based at least upon the readings (paragraphs 0020-0021 and 0044-0046).  
With respect to claim 2, Morselli discloses a nozzle cover (40) that can be mechanically actuated to at least a sealed position and an open position (paragraph 0045, noted closing the chamber paragraphs 0049 noting an open chamber), the sealed position providing a barrier between ambient air external to the nozzle and ambient air internal to the nozzle (figure 2, as the ambient air is sealed against the nozzle 11 as it extends into 40, noted in a sealed configuration as disclosed in paragraphs 0045), and the open position configured for fluid to be dispensed from the nozzle (paragraph 0049).  

With respect to claim 5, Morselli discloses a nozzle block temperature sensor (paragraph 0044) disposed in contact with the nozzle block to detect the temperature of the nozzle block and provide the nozzle block temperature to the system controller (paragraph 0044, the sensors 30 within the chamber 15 of the nozzle block as it’s a part of 12/13).  
With respect to claim 6, Morselli discloses the nozzle block comprising at least one internal passage configured to receive a temperature control fluid (figure 2, the passageway noted at where 16 is, further noting beneath 11b).  
With respect to claim 7, Morselli discloses the nozzle block comprising a thermally conductive material (the material of 12, as being some form of plastic/metal (or other like materials), it has a level of thermal conductivity).  
With respect to claim 8, Morselli discloses the temperature controller comprising a heat exchanger (25) operably coupled to the nozzle block (figure 1, at 13 via 17).  
With respect to claim 12, Morselli discloses the temperature controller comprising a heat exchanger disposed in direct contact with the nozzle block (25 coupled to 12/13 at 17, the steam being connected to control unit 29 for delivering it to regulate the temperature, paragraph 0046).  
With respect to claim 16, Morselli discloses the nozzle block further comprising a nozzle array (figure 2, the array being the multiple #11s seen).  

Claim(s) 1, 8-10, 12-14, and 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yano (U.S. 2010/0044476).

With respect to claim 1, Yano discloses a system for mitigating evaporation and condensation on a dispensing nozzle used in a system for dispensing fluids (taking the nozzle as 30, evaporation and condensation on the nozzle itself are mitigated as the needle electrode 20 is used to condense the fluid about it (making it the focal point of condensation)), comprising: a dispensing nozzle (30); a nozzle block disposed in contact with the nozzle (the system as seen in figure 1 beneath it); a temperature controller engaged with the nozzle block (paragraph 0007, being the controlled temperature control circuit for controlling a cooling temperature of the heat exchanger), the temperature controller adjusting the temperature of the nozzle block based at least on a dew point temperature of ambient air (paragraph 0019, the heat exchanger controlled to cool the electrode 20 below a dew point temperature); at least one of the following sensors: a temperature sensor (paragraph 0022) that detects the temperature of the ambient air; a humidity sensor that detects the humidity of the ambient air (paragraph 0022, the noted sensors of temperature and humidity within the housing is noted connected to the ambient air, parargraph 0019); and a dew point temperature sensor that detects the dew point temperature of the ambient air; and a system controller that receive readings from the sensor(s) and adjust the controls the temperature controller based at least upon the readings (paragraphs 0019-0022).  
With respect to claim 8, Yano discloses the temperature controller comprising a heat exchanger (60) operably coupled to the nozzle block (figure 1, being coupled with that of 20 inside the nozzle block).  
With respect to claim 9, Yano discloses the temperature controller comprising a thermoelectric cooler operably coupled to the nozzle block (paragraph 0019, the heat exchanger further composed of a Peltier-effect thermoelectric module).  
With respect to claim 10, Yano discloses the system controller comprising a programmable microcontroller (200) configured to receive data signals from the respective sensors (paragraphs 0022 
With respect to claim 12, Yano discloses the temperature controller comprising a heat exchanger disposed in direct contact with the nozzle block (being 60).  
With respect to claim 13, Yano discloses the heat exchanger comprising cooling fins (fins of 68) and a fan (120).  
With respect to claim 14, Yano discloses the temperature controller comprising a thermoelectric cooler disposed in direct contact with the nozzle block (paragraph 0019).  
With respect to claim 17, Yano discloses a dew point temperature sensor that detects the dew point temperature of the ambient air (as the noted dew point temperature is noted by the system, paragraph 0019, the combination of the humidity sensor and temperature sensor, noted above sensing ambient air in the system, act together as the dew point sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morselli.
With respect to claim 4, Morselli discloses the nozzle cover and it being moved, but fails to disclose the position of the nozzle cover controlled by the system controller.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752